 

UN|TED STATES DlSTR|CT COURT

EASTERN DlSTR|CT OF CAL|FORN|A F|LED

Apri| 18, 2019

CLERK, US DS|TR|CT COURT
EASTERN D|STRICT OF

 

 

 

CALlFORNlA
UNlTED STATES OF Al\/lERlCA, No. 2:14-cr-00084-JAl\/|-01
P|aintiff, DETENT|ON ORDER
(Vio|ation of Pretrial Release,
V- Probation or Supervised Re|ease)

SHAKWUAN |V|AHAN

Defendant.

 

 

§ After a hearing pursuant to 18 U.S.C. § 3148 (violation of pretrial release order), the court finds :

there is probable cause to believe the person has committed a federal, state or local crime while

on

release and defendant has not rebutted the presumption that his release Wi|| endanger another or

the community or

there is clear and convincing evidence that the defendant has violated another condition of

release

B

:l based on the factors set forth in 18 U.S.C. § 3142(g) there is no condition or combination of
conditions of release that Will assure that the defendant Will not flee or pose a danger to the safety
of another person or the community or

:l the person is unlikely to abide by any condition or combination of conditions of release. F.R.Cr.P.
32.1(a)(D), 46(c), 18 U.S.C. § 3148.

 

 

 

 

 

 

%:dter a hearing pursuant to F.R.Cr.P. 32.1(a)(6) and 46(c) and 18 U.S.C. § 3143 (violation of probation or
upervised release) the court finds there is probable cause to believe defendant has violated a condition
of
probation or supervised release and the defendant has not met his burden of establishing by clear and
convincing evidence that he Will not flee or pose a danger to another person or to the community.
18 U.S.C. § 3143.

lT lS ORDERED that pursuant to 18 U.S.C. § 3142(i)(2)-(4) defendant is committed to the custody of the
Attorney General for confinement in a corrections facility separate, to the extent practicab|e, from persons
awaiting or serving sentences or being held in custody pending appea|. The defendant shall be afforded
reasonable opportunity for private consultation With his counsell Upon further order of a court of the United
States or request of an attorney for the United States the person in charge of the corrections facility in Which
the defendant is confined shall deliver the defendant to a United States l\/larshal for purpose of an appearance
in connection With a court proceeding

DATE; 4/18/2019 ' %/`Q /t/L/`/`/

y l\/lagistrate%ge Kenda|| J. Newman

 

